Ethridge, J.,
delivered the opinion of the court.
Irvin Buckley, the appellant, was indicted, tried, and convicted for the murder of John Herrington, a human being, and sentenced to life imprisonment in the state penitentary, from which judgment he appeals.
The testimony for the state shows that Herrington, the deceased, was shot and killed on the 9th day of May, 1921. The party who shot Herrington fired from a stump near a fence inclosing the field in which Herrington was plowing. In the field with Herrington was a man named Stuckey, who testified to seeing the shooting and that Irvin Buckley was the man who did the shooting. After the shooting, the party who fired two shots ran away from the scene of the killing and was recognized by another witness for the state named Mantón. It appears from the record that about the 7th of May a brother of Irvin Buckley was shot, and that Herrington had been arrested and placed under' a bond for this shooting, and that, the bond. being regarded as insufficient, the sheriff of the county was on his way to rearrest Herrington and was in a short distance of the shooting talking to Mantón when the shot was fired. The sheriff and Mantón ran toward the shooting and each of them saw the fleeing man. He had on an army coat, and Mantón, as above stated, claimed to have recognized the appellant as being the man. The sheriff would not say that it was Irvin Buckley, but shortly after the shooting ocr curred the sheriff went up to where Herrington’s body was lying in the company of Mantón and reached there about the same time that Stuckey did, and the sheriff asked Stuckey who it was, and Stuckey said it was Sid Buckley, and the sheriff said that he was mistaken, that Sid was over there, and that then Stuckey said it was the big fat Buckley, whereupon Mantón stated it was Irvin Buckley.' It was also in proof that early in the day in which the killing occurred the appellant had gone to a neighboring *495village to buy some merchandise and that at that time he had on an army coat.
The appellant introduced himself, his wife and small daughter, who testified that the appellant wás at home at the time of the killing, cutting wood. They also testified that he-did not have an army coat and did not wear One on the morning of the killing. Another man and his wife testified that on the evening of the day of the killing they were picking blackberries near Irvin Buckley’s place and saw the defendant cutting wood at the time the gun was filed that killed the deceased. However, they placed the time of the shooting at a different hour of the day from the state’s witnesses. When the sheriff was on the witness stand being introduced by the defendant, he was asked the following questions/ which were objected to and alleged to be prejudicial :
“Q. As you sit there now and as you look back on it, you honestly think you knew the man?”
To which the sheriff declined to say that he thought he knew the man. The second question was:
“Q. I am not asking you to swear positively as to who it was, but you honestly think you know as you look back over it, but just can’t be positive?”
To which the sheriff likewise declined to say whether he thought he knew the man or not. Then he was asked:
“Q. ' But without asking you to be sure, and without asking you to call any mame, you honestly think, as you look back over it, that you know who the man was, without being absolutely positive?”
And the sheriff again declined to state that he knew who the man was. It was objected that this is an unfair and improper way to examine a ¡witness. It is also insisted that the evidence is not sufficient to convict. We do not think it was error to ask the sheriff these questions on cross-examination, and his answers thereto did not in any way prejudice the cause of the defendant. We think the evidence is ample to sustain conviction, the appellant being positively identified by two of the witnesses.
The judgment will be affirmed.

Affirmed.